Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2007

Pistor v. Secretary HHS
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4295




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Pistor v. Secretary HHS" (2007). 2007 Decisions. Paper 56.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/56


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 06-4295
                      ___________

           CHRISTINE PISTOR, an individual,

                         Appellant

                            v.

   TOMMY G. THOMPSON, SECRETARY OF HEALTH
 AND HUMAN SERVICES, an individual; COMMISSIONER
OF THE SOCIAL SECURITY ADMINISTRATION, Joanne B.
               Barnhart, an individual

                      ___________


      On Appeal from the United States District Court
                 for the District of New Jersey
                 (D.C. Civil No. 05-cv-04506)
     District Judge: The Honorable Jerome B. Simandle

                      ___________

        Submitted Under Third Circuit LAR 34.1(a)
                     July 13, 2007

Before: RENDELL, AMBRO, and NYGAARD, Circuit Judges.


                (Filed: December 17, 2007)



                      ___________
                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

       Because our opinion is wholly without precedential value, and because the parties

and the District Court are familiar with its operative facts, we offer only an abbreviated

recitation to explain why we will affirm the District Court’s order.

       Christine Pistor, formerly a bank teller, was terminated from her job, and enrolled

in nursing school. She left school after her first semester, however, due to chest pains,

shortness of breath, and feelings of fatigue. Pistor filed a claim for disability insurance

benefits. A State agency physician reviewed her medical records and opined that she was

occasionally able to lift and carry up to 20 pounds, and frequently lift and carry up to 10

pounds; she was able to sit, stand, and walk for about six hours in an eight-hour day; she

had unlimited ability to push and pull; and she had no postural, manipulative, visual,

communicative, or environmental limitations. A second agency physician affirmed these

findings. The Social Security Administration denied Pistor’s claims, and she sought a

hearing before an ALJ.

       After hearing testimony by Pistor and her companion, the ALJ denied her claims.

In his decision, he conducted the SSA’s five-step analysis to determine whether Pistor is

“disabled.” Under the Social Security Act, an applicant is “disabled” when she is unable

to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

                                              2
lasted or can be expected to last not less than 12 months. The Social Security

Administration has promulgated regulations which set forth a five-step analysis to guide

its analysis. In the first four steps, the claimant must show that she (1) is not currently

engaged in gainful employment because she (2) is suffering from a severe impairment (3)

that meets or medically equals a listed impairment or (4) that leaves her lacking the

residual functional capacity to return to her previous work. If she satisfies step three, the

claimant is per se disabled. If she instead satisfies step four, the Commissioner must show

that other jobs she could perform exist in the national economy in significant numbers.

       Pistor argues that the ALJ’s findings with respect to steps three and four are not

supported by substantial evidence, and that the ALJ failed to consider, reconcile or reject

conflicting probative evidence in the record. She also contends that the District Court

erred by ignoring deficiencies in the ALJ’s analysis and by conducting its own

independent analysis of the facts and that the case must be remanded.

       There is no evidence that Pistor’s condition met the relevant Listed Impairments

criteria. She did not suffer from chronic heart failure, or ischemic heart disease, and she

was able to perform adequately on an exercise test. As for her residual functional

capacity, the ALJ gave great weight to the physicians’ reports and found Pistor’s

assertions “not totally credible.” Her cardiologist’s reports indicated that Pistor’s

condition improved substantially over the course of her treatment.

       Pistor argues that the ALJ failed to explain why he found her not entirely credible,

and failed to consider McGuire’s testimony. We think it is sufficiently clear that the ALJ

                                               3
considered her testimony as inconsistent with the medical evidence. McGuire’s testimony

that Pistor’s condition has worsened over the years was cumulative of Pistor’s assertions

and was inconsistent with her medical records. We agree with the District Court that the

ALJ’s assessment of McGuire’s testimony is encompassed in the determination that

Pistor’s testimony was not credible. The ALJ simply gave no weight to McGuire’s

testimony.

       We agree with the District Court that the ALJ should have provided more explicit

reasons for rejecting the testimony of Pistor and McGuire. However, we also agree with

the District Court that the ALJ’s reasoning is implicit in his discussion of the medical

evidence, and that, ultimately, his decision was based upon substantial evidence.

       We will affirm.




                                             4